Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
10, 2020.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00161-CV



                     IN RE WILSON ROBERSON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-01791

                         MEMORANDUM OPINION

      On February 24, 2020, relator Wilson Roberson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Donna
Roth, presiding judge of the 295th District Court of Harris County, to rule on
relator’s motion to proceed in forma pauperis.
      On February 26, 2020, our court was provided with a signed order granting
the motion to proceed in forma pauperis.

      We therefore deny relator’s petition for writ of mandamus as moot. Relator
has also filed a motion to proceed as indigent, which we also deny as moot.


                                      PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                           2